Citation Nr: 0209815	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  00-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than March 13, 2000 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from January 1955 to July 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a rating decision dated in October 1999, 
the RO denied the veteran's claim for entitlement to TDIU 
which was filed on September 20, 1999.  In a decision dated 
in February 2002, the RO granted entitlement to TDIU, and 
assigned an effective to March 13, 2000.  


FINDINGS OF FACT

The veteran's service connected disabilities have prevented 
him from securing and following gainful employment since the 
date he filed his claim for entitlement to TDIU; September 
20, 1999.


CONCLUSION OF LAW

The criteria for an effective date of September 20, 1999 for 
the award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991); 38 C.F.R. §§ 3.400(o), 4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than March 13, 2000 for his award of TDIU.  According 
to his statements of record, he claims that his service 
connected disabilities have prevented him from obtaining and 
engaging in substantially gainful employment since the date 
of claim on September 20, 1999.  In support of his 
assertions, he refers to a decision by the Social Security 
Administration (SSA) which found him to be permanently and 
totally disabled as of December 1992.

The veteran filed an Application for Increased Compensation 
based on Unemployability on September 20, 1999.  During the 
appeal period, his service connected disabilities have been 
evaluated as follows: a 30 percent rating for incomplete 
paralysis of the right median nerve; a 30 percent rating for 
residuals of fracture of the right femur with marked hip 
disability; a 10 percent rating for degenerative changes of 
the lumbar spine from January 25, 1999 with a 40 percent 
rating effective March 13, 2000; a 10 percent rating for loss 
of opposition and abduction of the right thumb; a 10 percent 
rating for old lacerated wound of the right forearm and wrist 
effective from January 8, 1999; and non-compensable ratings 
for contusion of the right kidney and healed donor site scar 
of the right iliac bone.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2001).  Disabilities resulting 
from common etiology or a single accident are considered as 
"one disability" for purposes of determining whether a 
disability is ratable as 40 or 60 percent disabling.  Id.  

For TDIU purposes, marginal employment is not to be 
considered substantially gainful employment.  38 C.F.R. § 
4.17 (2001).  Factors to be considered will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (2001).  Age, 
however, may not be considered a factor.  38 C.F.R. § 
3.341(a) (2001).  A TDIU claim is limited to the issue as to 
whether a claimant is capable of performing the physical and 
mental acts required by employment, and not whether he/she 
can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The record reflects that the veteran was injured in an 
automobile accident in July 1958.  His injuries included a 
compound, comminuted fracture of the proximal and mid-third 
femur with intramedullary nailing; contusion of the right 
kidney; lacerated right wrist with severed median nerve which 
required repair and neurorrhaphy; lacerated sublimis tendon 
of the middle finger; and incomplete laceration of the 
sublimis tendon of the 1st and 3rd fingers which required a 
tenorrhaphy.  He subsequently developed bursitis of the right 
buttock due to a high-riding nail in the femur, and underwent 
excision of keloid in the right hip and lipoma of the right 
inguinal canal.  His initial VA examination, dated in October 
1959, was significant for weakened right hand grip, sensory 
deficit over the median area distribution of the hand, an 
inability to perform fine finger motions, and a 1 to 11/4 
shortening of the right leg.  He was given diagnoses of old 
fracture of the right femur, extensive laceration of the 
right forearm and wrist, and right median nerve paralysis.  
He also had asymptomatic scars of the right wrist and 
forearm, right inguinal region, right thigh, and donor site 
of the right iliac bone.

By means of rating decisions dated in October 1959 and May 
1960, the RO granted service connection for incomplete 
paralysis of the right median nerve and residuals of fracture 
of the right femur with marked hip disability, and assigned 
initial ratings of 30 percent for each.  The RO also granted 
service connection for healed donor site scar of the right 
iliac bone and contusion of the right kidney which were 
determined to be non-compensably disabling.

Thereafter, a January 1963 VA examination described the 
veteran's neuropathy from the paralysis of his median nerve 
as moderately severe.  In December 1992, the veteran was 
involved in a motor vehicle accident with resultant lumbar 
and cervical spine pain.  A magnetic resonance imaging (MRI) 
scan conducted in December 1993 revealed degenerative disc 
and joint changes throughout the lumbar spine as well as 
multi-level spondylosis of the cervical spine.  He was given 
a diagnosis of post-traumatic pain syndrome of unclear 
etiology.  A January 1998 letter from Michael J. Duval, M.D., 
attributed the veteran's multi-level degenerative joint 
disease of the lumbar spine to gait changes caused by his 
right femur shortening.  A December 1998 letter from Kenneth 
J. Laborde, M.D., indicated that the veteran manifested a 
loss of opposition and abduction of the right thumb as a 
result of his service connected injury to the right median 
nerve.

In January 1999, SSA determined that, despite the above-
mentioned disabilities, the veteran retained the residual 
functional capacity to perform light work.  However, SSA 
found that, based on his high school education and past work 
experience in medium and light semiskilled occupations, the 
veteran was disabled for SSA purposes due to a lack of skills 
which would be transferable to another occupation. 

By means of a rating decision dated in February 1999, the RO 
granted service connection for loss of opposition and 
abduction of the right thumb, and old lacerated wound of the 
right forearm and wrist.  The RO assigned initial 10 percent 
ratings for each disability.  In March 1999, the RO granted 
service connection for degenerative changes of the lumbar 
spine as secondary to service connected right femur 
disability, and assigned an initial 10 percent rating 
effective January 25, 1999.

A March 13, 2000 letter from John Fruge, M.D., provided 
opinion that the veteran's lumbar spine disability prevented 
him from lifting over ten pounds, and sitting and standing 
for over a one hour period of time.  The veteran also had 
limited use of his right hand secondary to his service 
connected disability.  Based on these medical findings, Dr. 
Fruge opined that the veteran was "totally disabled from any 
gainful employment."

On VA examinations in February 2001, the veteran complained 
of sensory and strength loss in the right hand, and pain and 
weakness related to his right femur and lumbar spine 
disability.  He reported constant pain which was exacerbated 
with walking a quarter of a mile and/or standing fifteen to 
twenty minutes.  His physical examination resulted in 
diagnoses of status post fracture of the right femur with 
residual hip spondylosis and lumbar spine disability, and 
status post injury of the median nerve of the right hand with 
residual atrophy of the thenar area and loss of strength in 
comparison with the left hand.  After review of the claims 
folder, the examiner provided the following opinion:

"In my opinion, the patient has affect on his 
veteran service connected disability like a 
whole.  The patient has too many medical 
problems and his ability to work.  His back is 
affected secondary of his right femur fracture 
and also his right hip is affected.  Including 
he is right handed and his right hand is weak 
in comparison with his left hand.  For me, the 
patient is disabled and unable to work."

VA examinations in August 2001 resulted in a diagnosis of 
moderate osteoarthritis of the lumbar spine, and opinion that 
the veteran had a short right thigh which was giving him 
wobbly limping and painful scoliosis of the spine.  VA 
examination in December 2001 resulted in opinion that the 
veteran manifested lumbar spine spondylosis and tenderness of 
the lumbar spine secondary to his right leg injury.

By means of a rating decision dated in January 2002, the RO 
increased the veteran's evaluation for degenerative changes 
to the lumbar spine from 10 percent to 40 percent disabling 
effective to March 13, 2000, and granted entitlement to TDIU 
effective to March 13, 2000.  

In this case, the RO has concluded that the veteran is 
entitled to TDIU as of the date of Dr. Fruge's March 13, 2000 
letter which first demonstrated "severe" lumbar spine 
motion as to warrant a 40 percent schedular evaluation.  
Under the RO's analysis, the veteran was not entitled to 
consideration of a TDIU rating prior to March 13, 2000 
because the combined rating of service connected disabilities 
did not meet the TDIU schedular criteria of one disability 
rated as 60 percent or more, or one disability ratable at 40 
percent or more with sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
Statement of the Case dated December 1999.  The Board 
disagrees.  The record on appeal clearly demonstrates that 
the veteran's service connected disabilities of the right 
median nerve, right thumb, right forearm and wrist, and right 
femur resulted from a single car accident in service.  For 
TDIU purposes, these disabilities are considered as "one 
disability" rated as 60 percent disabling.  38 C.F.R. 
§§ 4.16(a), 4.25 (2001).  Thus, Board determines that the 
veteran was in fact eligible for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) the date he filed his claim.

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on a claim for an increase shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o) (2001).  The veteran filed his claim for TDIU on 
September 20, 1999 at which time he met the schedular 
criteria for consideration of a TDIU rating.  38 C.F.R. 
§ 4.16(a) (2001).  The private opinion dated in March 2000 
and VA opinion dated in February 2001 fully support the 
proposition that the veteran's service connected disabilities 
have prevented him from securing and following gainful 
employment since the date he filed his claim.  The Board, 
accordingly, holds that the criteria for an effective date of 
September 20, 1999 for the award of TDIU have been met.

ORDER

Entitlement to an effective date of September 20, 1999 for 
the award of TDIU is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

